                Case 3:21-mj-04068-CDB Document 5 Filed 03/05/21 Page 1 of 3

                              UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – FLAGSTAFF

         United States of America
                    v.                                      Case Number: 21-04068-MJ-001-PCT-CDB
         Jeffrey Alan Siegmeister

                            ORDER OF DETENTION PENDING TRIAL

In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been held. I have
considered all the factors set forth in 18 U.S.C. § 3142(g). I conclude that the following facts are
established: (Check one or both, as applicable.)
☐ by clear and convincing evidence the defendant is a danger to the community and detention of the
   defendant is required pending trial in this case.
☒ by a preponderance of the evidence the defendant is a flight risk and detention of the defendant is
   required pending trial in this case.

                                    PART I – FINDINGS OF FACT

☐ (1) There is probable cause to believe that the defendant has committed
       ☐ a drug offense for which a maximum term of imprisonment of ten years or more is
         prescribed in 21 U.S.C. §§ 801 et seq., 951 et seq., or 46 U.S.C. App. § 1901 et seq.
       ☐ an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332(b).
       ☐ an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (Federal crimes of terrorism) for which a
         maximum term of imprisonment of ten years or more is prescribed.
       ☐ an offense involving a minor victim prescribed in
       ☐ an offense for which a maximum term of imprisonment of 20 years or more is prescribed
         pursuant to 18 U.S.C. §§ 1581-1584, 1589-1591 (Slavery and Sex Trafficking).
☐ (2) The defendant has not rebutted the presumption established by finding 1 that no condition or
   combination of conditions will reasonably assure the appearance of the defendant as required and
   the safety of the community or any person.
                                          Alternative Findings
☒ (1) There is a serious risk that the defendant will flee; no condition or combination of conditions
  will reasonably assure the appearance of the defendant as required.
☐ (2) No condition or combination of conditions will reasonably assure the safety of others and the
  community.
☐ (3) There is a serious risk that the defendant will obstruct or attempt to obstruct justice; or threaten,
  injure, or intimidate a prospective witness or juror.
☐ (4)
                Case 3:21-mj-04068-CDB Document 5 Filed 03/05/21 Page 2 of 3

USA v. Jeffrey Alan Siegmeister                             Case Number: 21-04068-MJ-001-PCT-CDB
MARCH 4, 2021                                                                           Page 2 of 3
             PART II – WRITTEN STATEMENT OF REASONS FOR DETENTION
                                 (Check as applicable.)
☐ (1) I find that the credible testimony and information submitted at the hearing establishes by clear
   and convincing evidence as to danger that:

☒ (2) I find by a preponderance of the evidence as to risk of flight that:
       ☒ The defendant has no significant contacts in the District of Arizona, and he abandoned his
          contacts in the Middle District of Florida.
       ☒ The defendant has insufficient resources in the United States from which he might make a
         bond reasonably calculated to assure his future appearance.
       ☐ The defendant has a prior criminal history.
       ☐ There is a record of prior failure to appear in court as ordered.
       ☐ The defendant attempted to evade law enforcement contact by fleeing from law enforcement.
       ☒ The defendant has a history of substance abuse.

       ☒ The defendant is facing a maximum incarceration of 129 years.

       ☐ The defendant has ties to a foreign country.
       ☒ The defendant has used aliases or multiple dates of birth or false identifying information.
       ☐ The defendant was on probation, parole, or supervised release at the time of the alleged
         offense.
       ☒ In addition: Defendant’s experience as staff counsel for a law enforcement agency and as a
          State’s Attorney provide knowledge as to how law enforcement finds individuals and what
          types of contacts demonstrate a willingness to follow court orders. Defendant’s actions since
          August, 2020, are not those of an individual who is demonstrating his willingness to follow
          court orders or appear at future proceedings. Upon filing of an Information relating to a co-
          conspirator the defendant fled his legal obligations in the Middle District of Florida,
          including alimony, mortgage and other debts as well as the care and well-being of his pets
          and animals. With respect to the latter, the defendant asked a housekeeper to watch his pets
          and animals for the weekend when he did not plan to return or to consider their welfare his
          apparent concern. Defendant then engaged in a pattern of behavior comprised of unusual
          communications and very unconventional financing which, combined with living out of a
          recreational vehicle in remote areas, demonstrate a lack of stability and/or judgement
          required for release in this case. The proffered evidence indicate a purposeful use of his
          brother’s name and their identical initials for purposes of creating a fictitious residence and
          business (Hanging Tree Farms, Limited) which was further complicated by the use of
          electronic and foreign based mail forwarding services which promote anonymity. There is
          more than sufficient evidence to find that his brother is not an appropriate third-party
                Case 3:21-mj-04068-CDB Document 5 Filed 03/05/21 Page 3 of 3

USA v. Jeffrey Alan Siegmeister                             Case Number: 21-04068-MJ-001-PCT-CDB
MARCH 4, 2021                                                                           Page 3 of 3
          custodian as his brother has been involved in the creation of the fictitious business. The
          Court does not find that any conditions would reasonably assure the defendant’s appearance
          at future proceedings in this case.
☒ (3) The defendant does not dispute the information contained in the Pretrial Services Report, except:

   None
☒ (4) The weight of the evidence against the defendant is great.

   The 32-page Indictment details strong evidence in this case.

   The Court incorporates by reference the findings in the Pretrial Services Report which were
reviewed by the Court at the time of the hearing in this matter.

                      PART III – DIRECTIONS REGARDING DETENTION
    The defendant is committed to the custody of the Attorney General or his/her designated
representative for confinement in a corrections facility separate, to the extent practicable, from persons
awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded
a reasonable opportunity for private consultation with defense counsel. On order of a court of the
United States or on request of an attorney for the Government, the person in charge of the corrections
facility shall deliver the defendant to the United States Marshal for the purpose of an appearance in
connection with a court proceeding.
                      PART IV – APPEALS AND THIRD-PARTY RELEASE
    IT IS ORDERED that should an appeal of this detention order be filed with the District Court, it is
counsel's responsibility to deliver a copy of the motion for review/reconsideration to Pretrial Services
at least one day prior to the hearing set before the District Court.
   Dated this 4th day of March, 2021.
